Name: 1999/440/CFSP: Council Decision of 6 July 1999 concerning the extension of joint action 97/289/CFSP on the establishment of a European Union assistance programme to support the Palestinian Authority in its efforts to counter terrorist activities emanating from the territories under its control
 Type: Decision
 Subject Matter: cooperation policy;  international security;  European construction;  politics and public safety
 Date Published: 1999-07-07

 Avis juridique important|31999D04401999/440/CFSP: Council Decision of 6 July 1999 concerning the extension of joint action 97/289/CFSP on the establishment of a European Union assistance programme to support the Palestinian Authority in its efforts to counter terrorist activities emanating from the territories under its control Official Journal L 171 , 07/07/1999 P. 0001 - 0001COUNCIL DECISIONof 6 July 1999concerning the extension of joint action 97/289/CFSP on the establishment of a European Union assistance programme to support the Palestinian Authority in its efforts to counter terrorist activities emanating from the territories under its control(1999/440/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 14 thereof,Whereas:(1) On 29 April 1997 the Council adopted joint action 97/289/CFSP(1) on the establishment of a European Union assistance programme to support the Palestinian Authority in its efforts to counter terrorist activities emanating from the territories under its control;(2) The said joint action, which appointed a European Union adviser, expires on 29 April 2000;(3) The results of the mid-term review of the said joint action confirmed that the Union's assistance programme had made an important contribution to the objectives pursued by the European Union of supporting the Palestinian Authority in its efforts to counter terrorist activities emanating from the territories under its control;(4) Delays have occurred in the start of the implementation of several activities contained in the Union's assistance programme and, as a result of this, the duration of these activities will probably exceed the duration of joint action 97/289/CFSP;(5) Continuity in the implementation of these several activites is deemed important in order to achieve the objectives pursued by the Union;(6) On 26 October 1998 the Council extended the mandate of the EU Special Representative for the Middle East peace process (MEPP), Mr Moratinos, to include security questions; in such circumstances it is important to ensure coordination and coherence of the Union approach,HAS DECIDED AS FOLLOWS:Article 1joint action 97/289/CFSP is hereby extended until 31 May 2002.Article 2The European Union adviser and the European Union Special Representative for the MEPP shall coordinate their action in the field of security cooperation to ensure coherence of Union action in support of the MEPP.Article 3joint action 97/289/CFSP will be reviewed no later than 30 June 2000 with a view to the possible adoption of a multi-annual programme and the establishment of a financial indicative amount for the remaining period.Article 4This Decision shall take effect on the date of its adoption.It shall be published in the Official Journal.Done at Brussels, 6 July 1999.For the CouncilThe PresidentT. HALONEN(1) OJ L 120, 12.5.1997, p. 2.